DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments with respect to Double Patenting rejection been considered and found persuasive due to Terminal Disclaimer filed on 11/30/2020, and the rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 102 rejection of claims 21-40 have been considered and found persuasive due to amendment with allowable subject matter, and the rejection has been withdrawn. See detailed reason for allowance below. 

Allowable Subject Matter
Claims 21-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Sorensen (US 2013/008287) teaches processing signals at the mobile device. The signals are received at a plurality of signal sensors of the mobile device. Motion of the mobile device is sensed and the received signals are processed using beamforming means at the mobile device, in dependence upon their direction of arrival at the plurality of signal sensors and in dependence upon the sensed motion of the mobile device.
Dimitriadis et al. (US 2012/0134507) teaches providing voice control of electronic devices. Speech and a beacon signal are received. A directional microphone is aligned to a source of the beacon signal. A voice command in the speech is received and executed.
Wolff et al. (US 2008/0298602) teaches a system reduces noise or other external signals that may affect communication. A device converts sound from two or more microphones into an operational signal. Based on one or both signals, a beamformer generates an intermediate signal. Reflected or other undesired signals may be estimated or measured by an echo canceller. Interference may be measured or estimated by processing the echo-reduced signal or estimate 
The difference between the prior art and the claimed invention is that the above prior art do not explicitly teach based at least in part on determining that the first beamformed signal represents the second speech, causing speech processing to be performed based at least in part on the first beamformed signal to determine speech processing data corresponding to at least a portion of the second speech.
Therefore, it would not have been obvious to one of ordinary skill in the art, at the time the invention was made, to include based at least in part on determining that the first beamformed signal represents the second speech, causing speech processing to be performed based at least in part on the first beamformed signal to determine speech processing data corresponding to at least a portion of the second speech. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656